Citation Nr: 9918248	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include establishing entitlement to 
service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The appellant is the brother of the veteran, who served on 
active duty from September 1970 to September 1973; he died in 
July 1995.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

The issue of entitlement to service connection for the cause 
of the veteran's death was deferred, pursuant to an October 
1998 remand by the Board to determine the "inextricably 
intertwined" issue of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for PTSD, for purposes of accrued benefits.  The 
remand directed the RO to issue a statement of the case (SOC) 
to the appellant and his representative for the accrued 
benefits issue, pursuant to 38 C.F.R. §§ 19.29 and 19.30 
(1998).  The RO was also instructed to enclose a VA Form 9 
substantive appeal with the SOC.  Finally, the appellant was 
instructed that he was required to file the Form 9 within 60 
(sixty) days of issuance of the SOC in order to perfect his 
appeal.  While the RO mailed the SOC and Form 9 to the 
veteran, he did not submit the VA Form 9.  Therefore, the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
PTSD, for purposes of accrued benefits, is not in appellate 
status at this time.  See 38 U.S.C.A. § 7105(a) (West 1991).

Additionally, the Board, in its aforementioned October 1998 
remand, directed the RO to issue an SOC with respect to the 
issue of denial of entitlement to a burial allowance.  In 
said remand, the Board stated the issue on appeal as 
entitlement to service connection for the cause of the 
veteran's death.  While the RO did not issue the requested 
SOC, the Board finds upon further examination of the record 
that the appellant does indeed have a viable claim of 
entitlement to service connection for the cause of the 
veteran's death, to include service-connected burial 
benefits.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
July [redacted], 1995, as the result of a hard contact gunshot wound 
of the head, which was classified as a suicide.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  The veteran was diagnosed with PTSD.

4.  There is no competent evidence to show that the veteran 
engaged in direct combat during his military service.

5.  There is no verifiable stressor that serves to establish 
a basis for a diagnosis of PTSD that is related to military 
service.

6.  The record is devoid of competent medical evidence to 
establish that the veteran suffered from an acquired 
psychiatric disorder (to include PTSD), which was related to 
his military service and which caused, hastened, or 
substantially and materially contributed to the veteran's 
death.

7.  The veteran did not die as a result of a service-
connected disability, as required for the payment of service-
connected burial benefits.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998).

2.  The appellant has not submitted a well-grounded claim to 
establish entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.302, 3.303, 3.312 (1998).

3.  The requirements for the payment of service-connected 
burial benefits have not been met.  38 U.S.C.A. § 2307 (West 
1991); 38 C.F.R. § 3.1600(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With regard to service connection for PTSD, there must be:  
(1) medical evidence establishing a clear diagnosis of the 
disorder; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  Evidence to support a PTSD claim must be evaluated 
in light of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 
75 (1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
Section 1154(b), however, "does not require the acceptance 
of a veteran's assertion that he was engaged in combat with 
the enemy; it would be tautological to conclude that it 
did."  Cohen, 10 Vet. App. at 146, citing Irby v. Brown, 6 
Vet. App. 132, 136 (1994).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(4).  Therefore, the issue 
before the Board is whether a service-connected disability 
was a principal or contributory cause of the veteran's death.  
See Stoner v. Brown, 5 Vet. App. 488, 490 (1993).

Pursuant to 38 C.F.R. § 3.1600(a), if a veteran dies as a 
result of a service-connected disability or disabilities, an 
amount not to exceed that specified in 38 U.S.C.A. § 2307 may 
be paid toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial.  There is no time limit for filing a claim for 
reimbursement or direct payment of a service-connected burial 
allowance under § 3.1600(a).  38 C.F.R. § 3.1601 (1998).

However, when examining a claim for entitlement to service 
connection for the cause of the veteran's death, the Board 
must first consider the threshold issue of whether the 
appellant has presented a well-grounded claim for service 
connection for the cause of his brother's death.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is "plausible" or 
"probable" is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (1997), aff'g 9 Vet. App. 
341 (1996) (adopting the definition of a well-grounded claim 
as set forth by the United States Court of Appeals for 
Veterans Claims (Court) in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Service 
connection generally requires medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
or link between the claimed in-service disease or injury and 
the disability.  See Epps, supra; Caluza, supra; Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).  A well-grounded claim 
for service connection for the cause of the veteran's death, 
therefore, is one which justifies a belief by a fair and 
impartial individual that it is plausible that the veteran's 
death resulted from a disability incurred in or aggravated by 
service.

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps, 126 F.3d at 1469; Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).

The appellant contends that the veteran's PTSD (which has not 
been service connected) resulted in his brother's suicide in 
July 1995.  When a suicide is involved as a cause of death, 
it must further be shown that the veteran committing suicide 
was of unsound mind and "that the precipitating mental 
unsoundness be service connected."  38 C.F.R. § 3.302(a)(3).

While it may be presumed that the veteran was of unsound 
mind, as evidenced by his suicide, there is nothing contained 
in the claims file, other than the appellant's contentions, 
which connects the veteran's death by suicide to his active 
military service.  Because the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding any medical causation of his brother's 
death by suicide.  Espiritu, 2 Vet. App. at 494.  See also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit, 5 Vet. App. at 93, in which the Court held that an 
appellant does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the appellant presents 
only lay testimony by persons not competent to offer medical 
opinions.  Thus, the Board finds that the appellant's claim 
that the veteran's death by suicide was secondary to in-
service PTSD is not competent medical evidence.

Moreover, there is no indication from the available evidence 
that PTSD produced an unsound mind in the veteran or that the 
veteran's suicide was the product of PTSD.  It is just as 
possible that a reasonably adequate motive for suicide could 
have been present in the veteran's mind which could lead a 
rational person to self-destruction.  See 38 C.F.R. 
§ 3.302(b)(3).

Additionally, while the veteran was diagnosed with PTSD 
following VA PTSD examination in December 1993, by John D. 
Schoell, Ph.D., in a March 1995 statement, and during 
attendance at a VA PTSD Recovery Program (PRP) in May 1995, 
there is no credible supporting evidence from any source 
showing that his claimed in-service stressors actually 
occurred.  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994)); see also 38 C.F.R. § 3.304(f).

Furthermore, there is no documentation of record confirming 
that the veteran engaged in combat with the enemy or was in 
combat situations.  See Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).  Additionally, the veteran received no combat 
citations or other awards which could be "accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressors."  38 C.F.R. § 3.304(f).  
Nor is there any evidence of any wounds associated with 
combat.

In summation, the diagnoses of post-traumatic stress disorder 
are unsupported by the record, based as they were on 
unreliable and unverified information provided by the 
veteran.  As such, without a confirmed in-service stressor, 
the diagnoses are not valid for compensation purposes.  As 
noted in Swann v. Brown, 5 Vet. App. 229, 233 (1993), the 
examiner's diagnosis can be no better than the facts alleged 
by the veteran.  Because the diagnoses were based upon an 
unverified factual premise, they have no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In the absence of competent medical evidence establishing a 
nexus between the veteran's suicide and any service-connected 
disability, the Board finds that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded.  The record is devoid 
of evidence that a service-related disorder caused or 
contributed substantially to the veteran's death, thus 
rendering the appellant's claim implausible and incapable of 
substantiation.  LeShore, 8 Vet. App. 406, 408 (1995); 
Grottveit, 5 Vet. App. at 93.

Because the appellant has failed to submit supportive medical 
evidence when an issue involves medical causation, his claim 
is not well grounded, and there is no duty on the part of VA 
to assist him in developing or adjudicating his claim of 
entitlement to service connection for the cause of the 
veteran's death, to include establishing entitlement to 
service-connected burial benefits.  Franzen v. Brown, 9 Vet. 
App. 235, 238 (1996), citing Shogren v. Brown, 7 Vet. App. 
14, 16 (1994).  Inasmuch as the Board has denied the 
appellant's claim for service connection for the cause of the 
veteran's death, the Board finds that the claim of 
entitlement to service-connected burial benefits pursuant to 
38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a), as a derivative 
benefit, must also be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the [appellant] 
solely from the omission of the well-grounded analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Additionally, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make this 
claim "plausible."  Accordingly, there is no further duty 
on the part of VA to inform the appellant of the evidence 
necessary to complete his application for the claimed 
benefit.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam); 
Robinette, 8 Vet. App. at 77-78.  Further, the doctrine of 
reasonable doubt does not ease the appellant's initial burden 
of submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for the cause of the 
veteran's death, to include establishing entitlement to 
service-connected burial benefits, is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

